Citation Nr: 0303907	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  94-11 508	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
following the grant of service connection for localized 
inflammation of the posterior tibialis of the right foot.  

2.  The propriety of the initial 10 percent rating assigned 
following the grant of service connection for calcaneocuboid 
and subtalar joint arthrosis of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1990.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1991 rating action 
that granted service connection for bilateral localized 
inflammation of the secondary ossicles of the posterior 
tibialis insertion and assigned a 10 percent evaluation.  The 
veteran's notice of disagreement was received in October 
1991.  A statement of the case was issued in November 1991.  
The veteran's substantive appeal was received in January 
1992.  The veteran testified at a personal hearing before the 
RO in March 1995.  In April 1995, the RO assigned separate 10 
percent evaluations for each foot.  

In September 1996, the Board remanded the claims for higher 
evaluations to the RO for additional development.  The RO 
accomplished the requested development, but continued the 
denial of each claim.  Hence, these matters have been 
returned to the Board for further appellate consideration.

As the appeals regarding the initial evaluations assigned for 
service-connected right and left foot disabilities involve 
original claims, the Board has framed the issues as shown on 
the title page of this decision.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Moreover, while the RO assigned 
separate 10 percent evaluations for each foot during the 
pendency of the appeal, higher evaluations are available for 
each condition.  As the veteran is presumed to seek the 
maximum available benefit for a disability, each claim 
remains viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 
38 (1993)



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran's right ankle/foot disability has been 
manifested by mild pes planus and no more slight limitation 
of motion of the ankle; she subjectively complains of pain 
upon prolonged standing or walking..  		

3.  Although the veteran's left ankle/foot disability has 
been productive of a full range of ankle motion, she 
complains of pain in the lateral aspect of her foot, as well 
as pain upon prolonged standing or walking; there is also 
recent medical evidence of a tender surgical scar.  


CONCLUSIONS OF LAW

1.  As the initial 10 percent rating assigned following a 
grant of service connection for localized inflammation of the 
posterior tibialis of the right foot was proper; the criteria 
for a higher evaluation are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271, 5272, 5274, 
5276 and 5284 (2002).

2.  As the initial 10 percent rating assigned following a 
grant of service connection for calcaneocuboid and subtalar 
joint arthrosis of the left foot was proper; the criteria for 
a higher evaluation are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1,4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5284 5270, 5271, 5272, 5274, 
5284 (2002).

3.  Affording the veteran the benefit of the doubt, 
assignment of a separate, 10 percent evaluation for a tender 
surgical scar of the left ankle are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002); 67 Fed. Reg. 49590-49599 (July 31, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim (38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)), as well as the duty to notify the 
claimant what evidence will be obtained by whom (38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

As evidenced by the September 2002 supplemental statement of 
the case (SSOC), the veteran and her representative have been 
furnished the pertinent laws and regulations governing the 
claim and the reasons for not assigning a higher rating.  
Moreover, the September 2002 supplemental statement of the 
case discussed what the evidence had to show to establish 
entitlement to a higher rating, what medical and other 
evidence the RO had obtained and which requests for records 
had yielded negative responses, and what information or 
evidence she could provide in support of the claim.  Hence, 
the veteran has been informed of the information and evidence 
needed to substantiate the claim, and afforded the 
opportunity to present such information and evidence.  

The Board also finds that the statutory and regulatory 
requirement to notify the appellant of what evidence will be 
evidence she needed to submit and what evidence VA would 
obtain for her has been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In letters sent 
to the veteran in April 2001 and October 2001, the RO 
apprised the veteran of the VCAA and its legal implications 
concerning her pending appeal, including requesting that she 
identify any additional treatment records to support her 
claim.  The RO also notified her it would make efforts to 
obtain the outstanding records she identified.  Furthermore, 
in the supplemental statement of the case issued in October 
2002, the RO specifically apprised the veteran and her 
representative of the notice and duty to assist provisions of 
the VCAA.  Hence, the duty to notify has been met.

The Board also finds that all necessary preliminary 
development has been accomplished.  The RO has undertaken 
reasonable and appropriate efforts to assist her in obtaining 
the evidence necessary to substantiate her claim, including 
attempting to obtain any outstanding VA outpatient treatment 
records, requesting additional medical records from her other 
treating physicians or providers whom she identified and 
provided signed authorization, arranging for her to undergo 
VA examinations in January 1997 and August 2002, and 
requesting missing records directly from her.  Regarding the 
latter point, the Board notes that the current claims file is 
"rebuilt".  It is apparent that the original claims file 
was lost and that attempts to find the file or most of its 
contents, to include most of the service medical records, the 
original rating decision, and records of treatment or VA 
examination prior to September 1996 have been unsuccessful.    

The record reflects that the RO sent the veteran a letter in 
April 2001 advising her that her claims file had been lost 
and efforts that were being made to reconstruct it.  She was 
advised to identify VA or private treatment records.  There 
was no response to the letter.  By RO letter of October 2001, 
she was again advised to identify or submit evidence in 
support of her claim.  She was asked to provide copies of 
prior correspondence and new authorizations to release 
information.  There was no response to the RO's letter.  In 
addition to contacting the veteran, the record reflects that 
the RO contacted Walter Reed Medical Center and the Dewitt 
Army Medical Center.  The Walter Reed Army Medical Center 
submitted a copy of the veteran's November 1990 medical 
evaluation board's findings.  The Dewitt Army Medical Center 
indicated in 2002 that no records were located at their 
facility.  Finally, the RO requested copies of outpatient 
treatment records from the VA Medical Center in Washington, 
D.C. for the period from January 1991 to the present.  A 
response in June 2001 indicated that no records were found.  

Neither the veteran nor her representative has identified, 
and the record does not otherwise indicate, any existing, 
additional medical or other relevant evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

I.  Background 

A November 1990 narrative summary of the Medical Evaluation 
Board noted the veteran's complaints of bilateral foot pain.  
A physical examination was remarkable only for point 
tenderness in the medial mid-foot prominence bilaterally.  
She was diagnosed with bilateral localized inflammation at 
the secondary ossicles of the posterior tibialis insertion.  

Service connection for her bilateral foot disability was 
granted by rating decision of March 1991.  A 10 percent 
evaluation was assigned.  

A March 1994 radiology report showed os tibiale externum 
bilaterally.  

By rating action of April 1995, separate 10 percent 
evaluations were assigned for each foot.  

On VA examination in January 1997, the veteran reported a 
recent surgery to her left foot.  She wore an orthotic but 
was not on any medication.  She noted that she would rest and 
ice her feet when they became painful.  Pain and associated 
swelling were more prominent on the left foot than on the 
right.  The examiner noted that the veteran walked without 
limp and a good gait.  There was no swelling or redness of 
either foot.  There was pes planus on the right.  There was a 
well-healed surgical scar on the left with some redness.  
Range of motion of the ankles and subtalar joints was noted 
to be "good".  She dorsiflexed approximately 10 degrees and 
plantar flexed to approximately 40 degrees on each side.  
However, she did experience pain about the dorsal lateral 
aspects of the feet with dorsiflexion and some pain about the 
sinus tarsi with subtalar motion.  Supplied x-rays showed 
some mild degenerative changes about the calcaneal cuboid 
joint on the left laterally.  The impression was possible 
degenerative arthritis of the right foot with pes planus and 
degenerative arthritis of the left foot, status post surgery.  

The veteran was seen for another VA examination in August 
2002.  She reported that she underwent a surgical procedure 
in 1995 during which her left Achilles tendon was lengthened 
and bone was inserted into the osteotomized calcaneus to 
create an arch.  After the surgery her left arch pain 
resolved but she now had pain in the lateral aspect of her 
foot.  She complained of left foot pain that radiated across 
the top of her foot.  She did not wear orthotics for her left 
foot.  She did wear flat shoes and shoes that tie-up.  

On examination, there was full dorsiflexion and plantar 
flexion of the left ankle, and full inversion and eversion.  
The examiner noted a tender surgical scar.  Otherwise, the 
forefoot showed no deformity.  The right foot showed evidence 
of pes planus, which appeared to be mild.  There was 
tightness involving the Achilles tendon.  Additionally, there 
was tenderness and prominence involving the medial portion of 
the navicular of the right foot.  However, she was able to 
produce normal flexion of the right ankle with full inversion 
and eversion.  X-ray of the right foot revealed a secondary 
ossicle along the navicular but no other abnormalities.  X-
ray of the left foot showed no secondary ossicle, but did 
reveal some bony deformity of the neck of the calcaneus and 
secondary degenerative changes involving the anterior facet 
and the calcaneocuboid joint.  

The examiner opined that the veteran's bilateral foot 
disability involved the joints but did not involve the 
muscles or the nerves.  While there was pain upon prolonged 
standing or walking, the disability did not result in 
weakened movement.  Additionally, there was no evidence of 
disuse atrophy.  There was no limitation of motion on the 
left and slight limitation of motion on the right.  

II.  Analysis

The veteran contends that her right and left ankle/foot 
disabilities are more severe than the initial ratings, 
assigned following the grants of service connection, 
indicate.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

Although difficult to reconstruct, it appears that the 
veteran's right and left foot disabilities have been rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5003, which 
indicates disability rated by analogy to degenerative 
arthritis.  See 38 C.F.R. §§ 4.20, 4.27.  Each foot is 
currently evaluated as 10 percent disabling.  

Pursuant to  Diagnostic Code 5003, degenerative arthritis (to 
include hypertrophic or osteoarthritis) established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (here, Diagnostic Code 5271 for limitation 
of motion of the ankle).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent evaluation is assignable each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  See also 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (prescribing that 
arthritis due to trauma, substantiated by x-ray findings, 
should be evaluated as degenerative arthritis).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The normal range of motion for the ankle is plantar flexion 
to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 
4.71, Plate II.  Under Diagnostic Code 5271, moderate 
limitation of motion warrants a 10 percent evaluation, while 
marked limitation of motion warrants a 20 percent evaluation.  

The Board will also consider, alternatively, Diagnostic Codes 
5270, 5272, 5274, 5276 and 5284. 

Under Diagnostic Code 5270, a 20 percent rating is warranted 
for ankylosis of the ankle, in plantar flexion, less than 30 
percent.  A 30 percent rating would be assigned for ankylosis 
in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  Under that Code, a 
40 percent rating is for assignment for ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.

Under Diagnostic Code 5272, ankylosis of the subastragalar or 
tarsal joint of either ankle warrants a 10 percent evaluation 
if the joint is fixed in a good weight-bearing position.  A 
20 percent evaluation requires that the joint be fixed in a 
poor weight-bearing position.  

Under Diagnostic Code 5274, an astragalectomy warrants a 20 
percent evaluation.

Under Diagnostic Code 5276, a10 percent rating is warranted 
for moderate bilateral flat feet; weight- bearing line over 
or medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  A 30 percent rating is warranted for severe flat 
feet; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

Finally, under Diagnostic Code 5284, a 10 percent evaluation 
is warranted for moderate foot injuries, a 20 percent 
evaluation is assignable for moderately severe foot injuries, 
and a 30 percent evaluation is warranted for severe foot 
disability.  The term "moderate" is not defined by 
regulation; however, the overall regulatory scheme 
contemplates a 10 percent ratings in cases of ankylosis in 
good weight bearing position, or problems so disabling that 
there is atrophy, disturbed circulation and weakness, or 
where there is inward bowing of the tendo achillis with pain 
on manipulation and use, or definite tenderness with 
dorsiflexion of the great toe and limitation of dorsiflexion 
of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 
5277, 5278.  

A.  Right ankle/foot disability

Considering the evidence of record in light of the above, the 
Board finds that the preponderance of the evidence is against 
the claim for an initial rating higher than 10 percent under 
any of the applicable criteria.  

On examination, the veteran was able to accomplish nearly 
full range of motion of the right ankle.  Hence, the criteria 
for even the minimum compensable evaluation under Diagnostic 
Code 5271, for moderate limitation of motion, is not 
warranted.  However, given the veteran's limited (albeit, 
minimal) range of right ankle motion and complaints of pain, 
the RO assigned a 10 percent evaluation under Diagnostic Code 
5003.  Considering the evidence of record in light of the 
above criteria, the Board finds that no higher evaluation is 
assignable under any other pertinent diagnostic code.

There is no objective indication that, even with repeated use 
of the right ankle/foot or during flare-ups, the veteran 
experiences such disabling pain as to result in functional 
loss comparable to marked limitation of motion, warranting a 
20 percent evaluation under Diagnostic Code 5271.   

VA examinations in 1997 and 2002 included findings of pes 
planus of the right foot.  The VA examiner in 1997 
characterized pes planus as "mild".  Hence, even if the 
veteran's right ankle/foot disability is evaluated under 
Diagnostic Code 5276, there is no basis for assignment of a 
rating in excess of 10 percent.  There simply is no objective 
evidence of a weight bearing line over or medial to great 
toe, inward bowing of the tendo Achilles or other symptoms 
necessary for a 20 percent rating or greater under that 
diagnostic code.  

Additionally, the Board notes that, given the minimal 
findings pertaining to the right ankle/foot disability, the 
record also does not indicate that such disability 
approximates moderate, much less moderately severe, overall 
foot disability.  As more than moderate overall foot 
disability clearly is not shown, Diagnostic Code 5284 
provides no basis for more than the initial 10 percent rating 
assigned.  

Finally, the Board notes in the  no evidence of, or of 
disability comparable to, ankylosis or astragalectomy; 
Diagnostic Codes 5270, 5272, or 5274 provide no basis for any 
higher evaluation for the disability under consideration.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that, at any stage since the 
effective date of the grant of service connection, the 
veteran's disability currently under consideration has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings).  Moreover, the condition has not been 
shown to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board concludes that the 
initial 10 percent rating assigned following the grant of 
service connection for localized inflammation of the 
posterior tibialis of the right foot was proper, and there is 
no basis for assignment of any higher evaluation at any 
stage.  See Fenderson, 12 Vet. App. at 126.  Hence, the claim 
for a higher initial evaluation for right ankle/foot 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Left ankle/foot disability

The veteran's left foot disability has been described as 
full; hence, there is no basis for assignment of even the 
minimal, compensable rating under Diagnostic Code 5271 for 
moderate limitation of motion.  However, given the complaints 
of pain associated with the left foot, the RO assigned a 10 
percent evaluation under Diagnostic Code 5003.  Considering 
the evidence of record in light of the above criteria, the 
Board finds that no higher evaluation is assignable under any 
other pertinent diagnostic code.

There is no objective indication that, even with repeated use 
of the left ankle/foot or during flare-ups, the veteran has 
such disabling pain as to experience functional loss 
comparable to marked limitation of motion, warranting a 20 
percent evaluation under Diagnostic Code 5271.  

Additionally, the Board notes that, given the minimal 
findings pertaining to the left ankle/foot disability, the 
record also does not indicate that such disability 
approximates moderate, much less moderately severe, overall 
foot disability.  As more than moderate overall foot 
disability clearly is not shown, Diagnostic Code 5284 
provides no basis for more than the initial 10 percent rating 
assigned.  

Finally, the Board notes that, in the absence of evidence of, 
or of disability comparable to, ankylosis or pes planus, 
Diagnostic Codes 5270, 5272, or 5276 provide no basis for any 
higher evaluation for the disability under consideration.  
Further, while the veteran did undergo a surgical correction 
to her left foot, there is no evidence that such is 
comparable to an astraglectomy.  Hence, Diagnostic Code 5274 
likewise provides no basis for assignment of a higher 
evaluation.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  The Board 
further notes that the record does not present evidence 
sufficient to invoke the procedures for assignment of any 
higher evaluation on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1)., absent evidence that the veteran's left 
ankle/foot disability has markedly interfered with 
employment, resulted in repeated hospitalization, or 
otherwise has been so exceptional or unusual as to render 
application of the regular schedular standards impractical.  
See Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.  

For all the foregoing reasons, the Board finds that, the 
preponderance of the evidence is against assignment of an 
initial rating in excess of the current 10 percent for 
calcaneocuboid and subtalar joint arthrosis of the left foot 
at any point since the effective date of the grant of the 
service connection.

That notwithstanding, the Board finds that the record 
presents a basis for assignment of a separate 10 percent 
rating for a tender and painful scar.  When the veteran was 
examined in June 1997, shortly following surgery, the VA 
examiner noted that there was a well-healed surgical scar on 
the left with some redness.  However, when examined in August 
2002, the examiner specifically noted the presence of a 
tender surgical scar.  Affording the veteran the benefit of 
the doubt, the Board finds that the criteria for assignment 
of a separate 10 percent evaluation for a tender and painful 
surgical scar are met.  The Board notes that a 10 percent 
evaluation is the maximum rating assignable under the 
versions of Diagnostic Code 7804 in effect prior to and since 
August 30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002); 67 Fed. Reg. 49590-49599 (July 31, 2002).


ORDER

An initial evaluation in excess of 10 percent for localized 
inflammation of the secondary ossicle of the posterior 
tibialis of the right foot is denied.  

An initial evaluation in excess of 10 percent for 
calcaneocuboid and subtalar joint arthrosis of the left foot 
is denied.  

A separate 10 percent evaluation for a tender and painful 
surgical scar of the left foot is granted, subject to the law 
and regulations governing the payment of monetary benefits.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

